Citation Nr: 0836763	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-05 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a right ankle 
disability, to include right tibia tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1998 to June 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.  Following a February 2006 video 
conference hearing, the Board remanded this case for 
additional development in May 2007.


FINDING OF FACT

The medical evidence of record establishes that it is at 
least as likely as not that the veteran's claimed right ankle 
disability is etiologically related to an in-service injury.


CONCLUSION OF LAW

A right ankle disability, to include right tibia tendonitis, 
was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. § 3.159.  Nevertheless, given the favorable action 
taken below, no further notification or assistance in 
developing the facts pertinent to this limited matter is 
required at this time.  Indeed, any such action would result 
only in delay.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

In the present case, the veteran contends that her current 
right ankle disability is the result of an injury during in-
service training.

The veteran's service medical records reflect treatment for 
an injury to the right ankle in July 1998.  A July 1998 
treatment note indicates an assessment of right posterior 
tibia tendonitis.  A separation Report of Medical History, 
dated in April 2002, contains a notation of posterior 
tendonitis of the right ankle/foot, treated in 1998. 

Following service, the earliest pertinent evidence of record 
is an August 2002 VA examination report.  The examination of 
the right ankle was unremarkable, but the examiner rendered a 
diagnosis of right tibia tendonitis "primarily based on the 
veteran's history."  

Subsequent VA outpatient records indicate that the veteran 
was treated for popping and pain of the right ankle in 
December 2004, and a diagnosis of right ankle arthralgia was 
rendered.  X-rays from that month revealed findings including 
questionable mild ankle joint space narrowing and calcaneal 
spurring predominantly in the region of insertion of plantar 
fascia; moreover, the possibility of foreign bodies was not 
excluded.  VA medical records from April to December of 2005 
reflect further treatment for right ankle pain "since injury 
in 1998."  The veteran at that time also reported more 
recent falls in June 2004 and March 2005.  In May 2005, 
minimal swelling of the right lateral ankle was noted.  Right 
ankle x-rays from July 2005 revealed a small right calcaneal 
spur and slight widening of the left ankle joint posteriorly.

In January 2008, the veteran was treated following a twisting 
injury of the right ankle and found to have a trimalleolar 
fracture of the right ankle.  Open reduction was performed, 
with placement of a plate in the distal fibula, screws in the 
medial malleolus, and a splint placed for stabilization of 
these changes.  

Subsequently, in March 2008, the veteran underwent a VA 
orthopedic examination.  The examiner reviewed the entire 
claims file, including the service medical records, and noted 
both the July 1998 and January 2008 injuries to the right 
ankle.  Following a physical examination, the examiner 
diagnosed a right ankle trimalleolar fracture with surgery of 
open reduction.  As to etiology, the examiner noted the 
following:

The veteran's trimalleolar fracture of 
the right ankle is at least as likely as 
not related to his [sic] right ankle or 
right leg problem while she was in the 
service.  Currently, she has residuals of 
functional limitation as stated due to 
her recent fracture of the right ankle.  
She had a history of weakness of her 
right ankle with history of freequent 
[sic] fall[s].

In summary, the March 2008 VA examination report is the only 
evidence of record containing an etiology opinion.  This 
examiner found it to be at least as likely as not that the 
veteran's current disorder (e.g., a trimalleolar fracture of 
the right ankle) was etiologically related to service, noting 
her history of frequent falls.  This history is reflected in 
the record.  There is no medical evidence to the contrary; 
rather, this examination finding is consistent with the 
veteran's contentions, as indicated in a recent April 2008 
statement, that right ankle instability and frequent falls 
beginning in 1998 resulted in the current disorder.

Accordingly, after resolving all doubt in the veteran's 
favor, the Board concludes that the evidence of record 
supports her claim for service connection for a right ankle 
disability, to include right tibia tendonitis.  The claim is 
thus granted in full.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right ankle disability, to include 
right tibia tendonitis, is granted.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


